Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action corresponds to application 17/106,246 which was filed on 11/30/2020 and is CON of 15/582,939 filed 5/1/2017 which is a CON of 14/145,728 filed 12/31/2013 which is a CON of 12/713,744 filed 2/26/2010 which is a CIP of 12/433,871 which claims benefit of 61/242,366 filed 9/14/2009.
 Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite receiving data from a first node and matching identification information to replicate a data container at a second node.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “memory comprising machine executable code” or “a processor coupled to the memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving data, matching inode numbers, and determining that a generation number matches a generation number associated with an inode entry are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements – nodes, a processors, and a memory. Data nodes, processor, and memory in the steps are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of receiving, comparing, and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-11, 12-18, and 20 recite additional elements replacing the file system object, storing data, updating pointers, updating block structures, maintaining block mapping, utilizing the mapping to synchronize nodes. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-19 of U.S. Patent No. 9659026.  Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations in claims 1-20 of the instant application are found in claims 1 and 11-19 of parent U.S. Patent No. 9659026. 

Application 17/106,246
Patent 9659026
1, 12, 19. A method, comprising: receiving, from a first node by a second node, a stream of unordered data associated with a file system object at the first node; matching inode numbers in an inode file assigned to file system objects at the first node to a second set of inode number in a replica inode file of the second node to identify a matching inode number associated with the file system object; and in response to determining that a generation number of the file system object matches a generation number associated with an inode entry for the matching inode number within the replica inode file, adding the file system object to the inode entry based upon the stream of unordered data corresponding to an incremental replication adding to the file system object at the second node.
1, 11, 17. A computer-readable storage medium storing computer-executable instructions that when executed cause performance of operations, the operations comprising: receiving, in an unordered stream from a first server at a second server, file system objects, the file system objects in the unordered stream having changes that occurred in a file system of the first server after a previous replication operation was performed, wherein each of the file system objects includes a corresponding file system object identifier, the changes in the file system of the first server including updates to a directory entry of a directory having modified directory entries and unmodified directory entries and a generation number; wherein the receiving includes, for a file, receiving only modified data blocks, and for the directory, receiving only the modified directory entries and the generation number, wherein the modified data blocks of the file are transferred to the second server before the directory within which the file is located; replicating the file system objects at the second server using the file system object identifiers; and creating a current point-in-time image of a replicated file system of the second server once the file system objects are replicated at the second server so that corresponding point-in-time images of the first server and second server are identical.

12. The computer-readable storage medium of claim 11, wherein each of the file system object identifiers is an inode number of an inode entry in an inode file of the first server, and wherein the inode file is a data structure representing a master list of file system objects and each inode entry identifies a particular file system object within the file system.

13. The computer-readable storage medium of claim 12, further comprising: matching the inode number of the file system object in the inode file with a corresponding inode number in a replicated inode file at the second server; and adding the file system object to an inode entry in the replicated inode file at the second server so that the inode number of the inode file is preserved in the replicated inode file of the second server.

18. The computing device of claim 17, wherein the operations comprise: if the generation number received along with the data unit matches a generation number associated with the file system object, determining that the data unit represents the addition operation to the file system object; and if the generation number received along with the data unit does not match the generation number associated with the file system object, determining that the data unit represents the replacement operation to the file system object.
2, 13, 20. The method of claim 1, comprising: in response to determining that the generation number of the file system object does not match the generation number associated with an inode entry for the matching inode number within the replica inode file, determining that the stream of unordered data corresponds to the incremental replication replacing the file system object at the second node.
18. The computing device of claim 17, wherein the operations comprise: if the generation number received along with the data unit matches a generation number associated with the file system object, determining that the data unit represents the addition operation to the file system object; and if the generation number received along with the data unit does not match the generation number associated with the file system object, determining that the data unit represents the replacement operation to the file system object.
3, 14. The method of claim 1, comprising: storing the stream of unordered data into unused blocks of storage associated within the second node, resulting in used blocks.
14. The computer-readable storage medium of claim 13, further comprising: storing data associated with each file system object to an unused block of data in physical persistent storage of the second server; and updating a buffer tree representing a logical block structure of the second file system to reference the data of each file system object, wherein the buffer tree includes a hierarchical metadata structure comprising pointers to logical blocks of data in the second file system.
4, 15. The method of claim 3, comprising: updating one or more pointers in a logical file system structure to correspond to the used blocks.
15. The computer-readable storage medium of claim 14, wherein the updating the buffer tree comprises: updating an indirect block in the buffer tree to include a pointer to the data of each file system object; storing each indirect block to a different unused block of data in physical persistent storage of the second server; and repeating the updating and storing until all pointers to each data of the file system object in the buffer tree have been updated.
5, 16. The method of claim 3, comprising: updating a buffer tree representing a logical block structure of a file system at the second node to point to data of the file system object stored within the used blocks.
14. The computer-readable storage medium of claim 13, further comprising: storing data associated with each file system object to an unused block of data in physical persistent storage of the second server; and updating a buffer tree representing a logical block structure of the second file system to reference the data of each file system object, wherein the buffer tree includes a hierarchical metadata structure comprising pointers to logical blocks of data in the second file system.

19. The computing device of claim 17, wherein the updating comprises: updating a buffer tree representing a logical block structure of the file system object with pointers to the data of the file system object stored in the unused blocks of the physical persistent storage.
6, 17. The method of claim 5, comprising: updating a lowest-level indirect block in the buffer tree to point to the data of the file system object.
15. The computer-readable storage medium of claim 14, wherein the updating the buffer tree comprises: updating an indirect block in the buffer tree to include a pointer to the data of each file system object; storing each indirect block to a different unused block of data in physical persistent storage of the second server; and repeating the updating and storing until all pointers to each data of the file system object in the buffer tree have been updated.
7, 18. The method of claim 6, comprising: storing the lowest-level indirect block in a different unused block within the storage than the use blocks.
15. The computer-readable storage medium of claim 14, wherein the updating the buffer tree comprises: updating an indirect block in the buffer tree to include a pointer to the data of each file system object; storing each indirect block to a different unused block of data in physical persistent storage of the second server; and repeating the updating and storing until all pointers to each data of the file system object in the buffer tree have been updated.
8. The method of claim 7, comprising: traversing up the buffer tree from the lowest-level indirect block to a highest-level indirect block for updating pointers to point to the data of the file system object.
15. The computer-readable storage medium of claim 14, wherein the updating the buffer tree comprises: updating an indirect block in the buffer tree to include a pointer to the data of each file system object; storing each indirect block to a different unused block of data in physical persistent storage of the second server; and repeating the updating and storing until all pointers to each data of the file system object in the buffer tree have been updated.

16. The computer-readable storage medium of claim 15, further comprising: assigning the file block number to a highest-level indirect block in the buffer tree referencing the data of the file system object, wherein the first server and the second server are storage servers.
9. The method of claim 5, comprising: assigning a logical block pointer in the inode file to a highest-level indirect block referencing the data of the file system object.  
16. The computer-readable storage medium of claim 15, further comprising: assigning the file block number to a highest-level indirect block in the buffer tree referencing the data of the file system object, wherein the first server and the second server are storage servers.
10. The method of claim 1, comprising: maintaining a logical block level to physical block level mapping at the second node.  
14. The computer-readable storage medium of claim 13, further comprising: storing data associated with each file system object to an unused block of data in physical persistent storage of the second server; and updating a buffer tree representing a logical block structure of the second file system to reference the data of each file system object, wherein the buffer tree includes a hierarchical metadata structure comprising pointers to logical blocks of data in the second file system.

15. The computer-readable storage medium of claim 14, wherein the updating the buffer tree comprises: updating an indirect block in the buffer tree to include a pointer to the data of each file system object; storing each indirect block to a different unused block of data in physical persistent storage of the second server; and repeating the updating and storing until all pointers to each data of the file system object in the buffer tree have been updated.

19. The computing device of claim 17, wherein the updating comprises: updating a buffer tree representing a logical block structure of the file system object with pointers to the data of the file system object stored in the unused blocks of the physical persistent storage.
11. The method of claim 10, comprising: utilizing the logical block level to physical block level mapping to receive data replicated out-of-order from the first node to the second node.
11. A computer-readable storage medium storing computer-executable instructions that when executed cause performance of operations, the operations comprising: receiving, in an unordered stream from a first server at a second server, file system objects, the file system objects in the unordered stream having changes that occurred in a file system of the first server after a previous replication operation was performed, wherein each of the file system objects includes a corresponding file system object identifier, the changes in the file system of the first server including updates to a directory entry of a directory having modified directory entries and unmodified directory entries and a generation number; wherein the receiving includes, for a file, receiving only modified data blocks, and for the directory, receiving only the modified directory entries and the generation number, wherein the modified data blocks of the file are transferred to the second server before the directory within which the file is located; replicating the file system objects at the second server using the file system object identifiers; and creating a current point-in-time image of a replicated file system of the second server once the file system objects are replicated at the second server so that corresponding point-in-time images of the first server and second server are identical.

14. The computer-readable storage medium of claim 13, further comprising: storing data associated with each file system object to an unused block of data in physical persistent storage of the second server; and updating a buffer tree representing a logical block structure of the second file system to reference the data of each file system object, wherein the buffer tree includes a hierarchical metadata structure comprising pointers to logical blocks of data in the second file system.

15. The computer-readable storage medium of claim 14, wherein the updating the buffer tree comprises: updating an indirect block in the buffer tree to include a pointer to the data of each file system object; storing each indirect block to a different unused block of data in physical persistent storage of the second server; and repeating the updating and storing until all pointers to each data of the file system object in the buffer tree have been updated.

19. The computing device of claim 17, wherein the updating comprises: updating a buffer tree representing a logical block structure of the file system object with pointers to the data of the file system object stored in the unused blocks of the physical persistent storage.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(b)(2) as being anticipated by Manley et al. (US7243115), hereinafter Manley.

Regarding Claim 1:
Manley teaches:
	A method, comprising: receiving, from a first node by a second node, a stream of unordered data associated with a file system object at the first node (Manley, figure 12, column 20 lines 3-35, note replicated data stream transferring from source to destination in no particular order); 
matching inode numbers in an inode file assigned to file system objects at the first node to a second set of inode number in a replica inode file of the second node to identify a matching inode number associated with the file system object (Manley, figures 8 and 14, column 6 lines 19-26, column 15 lines 45-55, column 22 lines 16-65; note using inode numbers as part of verifying the inode matches the current file on the source); and 
in response to determining that a generation number of the file system object matches a generation number associated with an inode entry for the matching inode number within the replica inode file, adding the file system object to the inode entry based upon the stream of unordered data corresponding to an incremental replication adding to the file system object at the second node (Manley, figures 8 and 14, column 6 lines 19-26, column 15 lines 45-55, column 22 lines 16-65; note using inode numbers and generation numbers for the process of adding the file system object to the inode entry).

Regarding Claim 2:
Manley shows the method as disclosed above;
Manley further teaches:
in response to determining that the generation number of the file system object does not match the generation number associated with an inode entry for the matching inode number within the replica inode file, determining that the stream of unordered data corresponds to the incremental replication replacing the file system object at the second node (Manley, figures 8 and 14, column 6 lines 19-26, column 15 lines 45-55, column 22 lines 16-65; note generation numbers used to determine if the object was deleted on the source and its source associated inode reallocated, e.g. replaced).

Regarding Claim 3:
Manley shows the method as disclosed above;
Manley further teaches:
storing the stream of unordered data into unused blocks of storage associated within the second node, resulting in used blocks (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note storing the data in unused blocks).

Regarding Claim 4:
Manley shows the method as disclosed above;
Manley further teaches:
updating one or more pointers in a logical file system structure to correspond to the used blocks (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note updating the maps and directories, e.g. updating pointers and trees).

Regarding Claim 5:
Manley shows the method as disclosed above;
Manley further teaches:
updating a buffer tree representing a logical block structure of a file system at the second node to point to data of the file system object stored within the used blocks (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note updating the maps and directories, e.g. updating pointers and trees).

Regarding Claim 6:
Manley shows the method as disclosed above;
Manley further teaches:
updating a lowest-level indirect block in the buffer tree to point to the data of the file system object (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note updating the maps and directories, e.g. updating pointers and trees, includes the lowest-level blocks).

Regarding Claim 7:
Manley shows the method as disclosed above;
Manley further teaches:
storing the lowest-level indirect block in a different unused block within the storage than the use blocks (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note updating the maps and directories, e.g. updating pointers and trees, includes the lowest-level blocks; note this includes storing the blocks).

Regarding Claim 8:
Manley shows the method as disclosed above;
Manley further teaches:
traversing up the buffer tree from the lowest-level indirect block to a highest-level indirect block for updating pointers to point to the data of the file system object (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note updating the maps and directories, e.g. updating pointers and trees).

Regarding Claim 9:
Manley shows the method as disclosed above;
Manley further teaches:
assigning a logical block pointer in the inode file to a highest-level indirect block referencing the data of the file system object (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note updating/assigning the pointers).

Regarding Claim 10:
Manley shows the method as disclosed above;
Manley further teaches:
maintaining a logical block level to physical block level mapping at the second node (Manley, figure 5, column 6 lines 10-26, column 13 lines 4-14, column 24, lines 11-29; note mapping and directories, note the completing the replica file system).

Regarding Claim 11:
Manley shows the method as disclosed above;
Manley further teaches:
utilizing the logical block level to physical block level mapping to receive data replicated out-of-order from the first node to the second node (Manley, figure 5, column 6 lines 10-26, column 20 lines 5-35; note data does not need to be received in order; note the mapping allows resynchronization of the source to the destination).

Claim 12 discloses substantially the same limitations as claim 1 respectively, except claim 12 is directed to a non-transitory machine readable medium while claim 1 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 1.

Claim 13 discloses substantially the same limitations as claim 2 respectively, except claim 13 is directed to a non-transitory machine readable medium while claim 2 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 2.

Claim 14 discloses substantially the same limitations as claim 3 respectively, except claim 14 is directed to a non-transitory machine readable medium while claim 3 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 3.

Claim 15 discloses substantially the same limitations as claim 4 respectively, except claim 15 is directed to a non-transitory machine readable medium while claim 4 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 4.

Claim 16 discloses substantially the same limitations as claim 5 respectively, except claim 16 is directed to a non-transitory machine readable medium while claim 5 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 5.

Claim 17 discloses substantially the same limitations as claim 6 respectively, except claim 17 is directed to a non-transitory machine readable medium while claim 6 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 6.

Claim 18 discloses substantially the same limitations as claim 7 respectively, except claim 18 is directed to a non-transitory machine readable medium while claim 7 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 7.

Claim 19 discloses substantially the same limitations as claim 1 respectively, except claim 19 is directed to a computing device comprising a memory and processor (Manley, figure 3, note memory and processor), while claim 1 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 1.

Claim 20 discloses substantially the same limitations as claim 2 respectively, except claim 20 is directed to a computing device comprising a memory and processor (Manley, figure 3, note memory and processor), while claim 2 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 2.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        8/25/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152